DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021, 01/04/2022 & 03/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 1-8, 14-20 is/are allowed.
Claim(s) 10-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 102 (a) (s) as being anticipated by Gage (US 2016/0142321 A1).
Re Claim 9, Gage teaches a network device, wherein the network device is a second network node, the network device comprising: 
at least one processor; and (Gage; FIG. 11; ¶ [0070]; A processor.) 
a non-transitory computer-readable storage medium storing a program to be executed by the at least one processor, the program including instructions for: (Gage; FIG. 11; ¶ [0070]- [0075]; Non-transitory computer-readable storing medium storing a program executed by a processor.) 
determining a format of a segment identifier of the second network node, wherein the format of the segment identifier of the second network node describes a length and a location of each field in the segment identifier of the second network node, and (Gage; FIG. 1-3; ¶ [0027]-[0032], [0043]; The embodiment(s) detail methodology similar in concept and scope that details network nodes, identifiers of a IPv6 address (segment identifier), that includes locations and fields.) 
whereon the segment identifier of the second network node comprises a first field; and (Gage; FIG. 1-3; ¶ [0027]- [0032], [0045]- [0050]; Varies headers and fields.) 

wherein the format of the segment identifier indicates, to the first network node, a determined value of the first field in the segment identifier of the second network node associated with a segment routing policy. (Gage; FIG. 1-3; ¶ [0027]- [0028], [0043]- [0049]; The system transmits information to various nodes, determine values and fields, and various nodes associated with a routing policy.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BERGQUIST et al. 						(US 2017/0324674 A1)
This disclosure generally relates to Active Queue Management (AQM) in wireless communication networks. More particularly, the disclosure presents methods and network nodes for congestion control in wireless communication networks utilizing a distributed queue system for in-sequence delivery of data packets, such as an Evolved Packet System (EPS)
Baehre 							(US 2011/0200045 A1) 
The present application relates to data communication between a user terminal and a gateway, and more particularly relates to methods, systems and computer-
Rinne et al. 						(US 2006/0018318 A1)
 This invention relates to a method for setting up transfer-related resources.
Patel et al. 						(US 2007/0195797 A1) 
The present invention generally relates to network data communications. The invention relates more specifically to techniques for determining application layer network latency that messages experience from end to end of a transport layer network connection.
Sarela et al. 						(US 2012/0300781 A1)
The present invention relates to packet forwarding in a network. In particular it relates to a method in which forwarding information is contained in a packet header so that a network node may determine along which link(s) the packet should be forwarded from the forwarding information in the packet header.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2443